Title: From Benjamin Franklin to Francis Coffyn, 23 March 1781
From: Franklin, Benjamin
To: Coffyn, Francis


SirPassy, March 23. 1781
I received your Favour of the 10th. I have heard nothing of Mr Wharton since my former. The Ariel was not arriv’d, at least her Arrival was not heard of at Boston the 11th of February, which makes me fear she has either been taken, or has been blown off the Coast of North America by the N. W. Winds of that Country, and is gone perhaps to Martinique.
I am sorry you have had so much Trouble with those People of Capt. Cunningham. The Affair has been very perplexing to me. The Vessel was fitted out by Mr Hodge. You certainly had no Share in her, or Concern in fitting her out, & it was only at my Request that you took the Part of those People in advising them how to ascertain their Dues. Mr Hodge was apprehended here and put into the Bastile for arming her clandestinely in a French Port, it being before the War between France & England. He is now in America. Capt. Coningham is in Prison in England. When he was in Holland with Capt. Jones, I was in hopes he would have called at Dunkirk and then the Affair might have been settled there. But he went directly to Spain, & in sailing from thence was taken. I sent to America the Declaration of those Men which you forwarded to me in 1779. I suppose it miscarried, for I never heard of its being received. I should be glad to serve them in obtaining their just Demands, but those should be ascertained. They would do well therefore to renew their Declaration upon Oath, & make 4 Copies of it, to be sent by different Vessels to America. I will solicit that their Claims be enquired into & an Order obtain’d for the Payment, of what shall appear to be their just Right. This can only be done in America, for no where else is there any Account to be found of the Produce of the Prizes.
With great Esteem, I have the honour to be Sir
Mr Coffyn Dunkerque
